GulfMark Offshore Surpasses Previous Quarter and Year Operating Records February 25, 2008 - Houston - GulfMark Offshore, Inc.(NYSE:GLF) today reported that the fourth quarter and full year 2007 operating results surpassed the previous records.Highlights for the period were: · 4th Quarter Revenue of $91.5 million was 20.7% higher than previous record of $75.8 million in the 3rd quarter 2006 · Year 2007 Revenue exceeded$306 million - 22% above the $250.9 million record in 2006 and 50% higher than 2005 · Operating Income of $39.2 million for 4th quarter 2007 exceeded the previous 4th quarter record of $34.0 million set in 2006 · Operating Income of $134.3 million and Cash Flow From Operations of $128.6 million for 2007 were 25% and 22.6%, respectively, above the previous records in established in 2006 · 2007 Net Income of $99.0 million, after a 4th Quarter charge of $27.6 million related to foreign tax law changes, was over 10% higher than the previous record of $89.7 million in 2006 · Southeast Asia revenue topped $13 million in the 4th Quarter of 2007 and $41 million for the full year 2007, a 53.5% and 50.7% increase respectively over the previous 4th quarter and year Commenting on the quarter’s performance, Bruce Streeter, President and CEO, said, “We are extremely pleased to report the record setting operating performance for the quarter and year.The results both exceeded our internal goals and the investment community’s expectations by a wide margin.The quarter was the benefactor of significant improvements in day rates in the North Sea and Southeast Asia regions, partially offset by the completion of six dry docks during the period which reduced overall utilization by 1.9%.As spot market demand spiked in the North Sea during the quarter, our strategy of balancing term contracts with short-term availability allowed us to capture some of the highest day rates of the year on several vessels.In our Southeast Asia market, we saw an improvement in day rates of nearly sixty percent since last year as demand continues to build for our new generation vessels.” Income of $0.55 per diluted share for the 4th quarter of 2007 reflected the previously announced retroactive tax law change enacted in Norway, in addition to the new revenue tax instituted in Mexico, which resulted in a combined charge of $27.6 million, or $1.19 per diluted share for the quarter.Also included in the quarter’s results was a gain on the sale of a vessel which resulted in a $1.8 million gain, or $0.08 per diluted share.Mr. Streeter emphasized that the “normalized” net income per diluted share for the 4th quarter 2007 was $1.66 per diluted share and approximately $5.00 per diluted share for the total year 2007, excluding both the charge for the foreign tax law changes and the income from the vessel sales. GulfMark Offshore, Inc. Press Release February 25, 2008 Page 2He continued, “As we itures(000’s) $ 12,606 $ 9,049 (1)Represents number of completed drydocks in period. GulfMark Offshore, Inc. Press Release February 25, 2008 Page 8 As of As of Balance Sheet Data (unaudited) ($000) December 31, 2007 December 31, 2006 Cash and cash equivalents $ 40,119 $ 82,759 Working capital 83,556 104,948 Vessel and equipment, net 641,333 524,676 Construction in progress 112,667 47,313 Total assets 934,012 750,829 Long term debt 159,558 159,490 Shareholders’ equity 676,091 541,428 Twelve Months Ended Twelve Months Ended Cash Flow Data (unaudited) ($000) December 31, 2007 December 31, 2006 Cash flow from operating activities $ 128,577 $ 104,869 Cash flow used in investing activities (175,383 ) (28,300 ) Cash flow used in financing activities 373 (20,679 )
